Citation Nr: 1718123	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for alcohol dependency, claimed as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2014.  A transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claims of service connection for PTSD and depressive disorder have been recharacterized as service connection for an acquired psychiatric disability.

This claim was previously before the Board in December 2014 and April 2016, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2016).  

If the section 1111 presumption is not rebutted, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran's service treatment records do not show complaints, treatment, and diagnoses related to an acquired psychiatric disorder.  In April 2012, a VA examiner diagnosed the Veteran with major depressive disorder, recurrent, PTSD, and alcohol dependence in sustained, full remission.  The VA examiner opined that depressive disorder was not caused or aggravated by military service.  It was noted that in contrast to the Veteran's self-report, there was clear and convincing evidence in the mental health treatment records indicating a history of depression and anxiety beginning in childhood related to significant emotional, physical, and sexual abuse prior to military service.  There was no evidence of behavioral or mental health problems in the STRs.  The examiner further wrote that it appeared very likely that the Veteran's depression was greatly aggravated by significant trauma experiences while working in law enforcement after discharge, as well as his two divorces.  Similarly, his history of alcohol abuse appeared to have manifested after military service, particularly after his divorce in the early 1980s.  The examiner also opined Veteran's PTSD was unrelated to military service, as it manifested due to trauma from his post-service law enforcement career.  

The Veteran had another VA examination in July 2013 at which he was diagnosed with PTSD, major depressive disorder, recurrent, severe, and alcohol dependence.  The examiner wrote that the Veteran met the criteria for a lifetime diagnosis of major depressive disorder that is recurrent.  The onset was likely in childhood, and the examiner could not state whether it was aggravated by military service without resorting to speculation.  The Veteran felt that the symptoms worsened due to harassment during service related to his weight and his discharge due to fitness.  While the examiner noted that this "may possibly be true," the Veteran engaged in "significant over-reporting or exaggerating of his distress and symptoms."  It was also noted that his military experience was concurrent with escalation of alcohol use, which may potentially have exacerbated his depressive symptoms.

The VA examiners did not use the proper standard regarding the likelihood that the acquired psychiatric disabilities existed prior to service and regarding in-service aggravation.  Therefore, the Veteran must be scheduled for a new examination before the claim can be decided on the merits.

VA treatment records to February 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
February 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2015 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for an acquired psychiatric disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should indicate the likelihood that each diagnosed acquired psychiatric disability existed prior to service and was not aggravated beyond its natural course during service.

If the examiner diagnoses the Veteran as having any acquired psychiatric disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that any such disability is related to or had its onset during service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not that alcohol dependence was caused or aggravated by an acquired psychiatric disability.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




